Citation Nr: 1630873	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1979.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously before the Board in February 2016, when it was remanded to schedule a Travel Board hearing.  The Veteran withdrew his hearing request in April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the issue of entitlement to a TDIU was remanded by the Board, along with several other issues, in a February 2016 decision and remand.  

The issue of entitlement to an increased rating for bilateral hearing loss remains on appeal.  It is currently under review by the AOJ pursuant to the Board's February 2016 remand.  Entitlement with TDIU is inextricably intertwined with the issue of an increased rating for bilateral hearing loss, as the outcome of the latter impacts entitlement to the former.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The claims of entitlement to service connection for an acquired psychiatric disorder and sleep apnea, also on appeal and also still under review by the AOJ, significantly impact entitlement to TDIU as well.

Therefore, the Board finds that it would be premature to decide the issue of entitlement to a TDIU.  The Board will remand the issue of entitlement to a TDIU so that it may be adjudicated by the AOJ along with the other issues in the February 2016 Board remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of entitlement to TDIU after all intertwined issue have been adjudicated, to include the issues of entitlement to an increased rating for a bilateral hearing loss disability and service connection for an acquired psychiatric disorder and sleep apnea.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

